DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
	Claim 2, 2nd line from the end, “the piezoelectric substrate” appears to correctly be --the piezoelectric layer--.
	Claim 2, last line, “the excitation electrode” appears to correctly be --the at least one excitation electrode--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi WO2014/034326 in view of Feiertag US 2011/0006381 and Satoh US 6,310,422.
The equivalent document, Kikuchi US 20150109071, is used as a translation for the Foreign reference, Kononchuk WO2014/034326.

    PNG
    media_image1.png
    337
    698
    media_image1.png
    Greyscale

1.	Kikuchi discloses an elastic wave filter apparatus (Figs. 1, 2) comprising: 
a device substrate (10, 11) including a piezoelectric layer (11), the device substrate including a first main (bottom) surface and a second main (top) surface that face each other; 
at least one excitation electrode (12) provided on the first main surface of the device substrate, the at least one excitation electrode defining an elastic wave filter device ([0021]; filter); 
a first and a second electrode lands (see annotated figure above) provided on the first main surface of the device substrate and connected to the at least one excitation electrode (provides communication to the electrode); the first electrode land being connected to a signal potential (not shown but provide to work with a signal associated with the electrode for the filter);
signal terminal and metal member (see annotated figure above) provided on the second main surface of the device substrate; and signal terminal being connected to the signal potential (due to the connection with the first electrode land thru a first connection electrode);
a first connection electrode (see annotated figure above) that connects the first electrode land and the signal terminal;
a second connection electrode (see annotated figure above) that connects the second electrode land and the metal member.
Kikuchi does not explicitly discloses a plurality of second electrode lands being connected to a ground potential; a plurality of metal members connected to the ground potential; at least one of the plurality of metal members connected to the second connection electrode overlaps at least a portion of the at least one excitation electrode across the device substrate.
Satoh discloses an elastic wave filter apparatus (Figs. 1, 2) comprising a device substrate (3) including a piezoelectric layer (3); at least one excitation electrode (5-8) on a first surface; first electrode land connected to signal potential (4b; corresponding parts of 4b that connect to signal terminals thru wires 11a,b would be signal lands) and a plurality of second electrode lands connected to ground potential (4a,b; corresponding parts of 4b that connect to signal terminals thru wires 11e,f would be second electrode lands) on the first surface; and ground layer (13, 14) on the second surface across the device substrate.
	Feiertag discloses an elastic wave filter apparatus ([0001]; Figs. 8K; 8A-10, etc.) comprising: a device substrate (AP) including a piezoelectric layer ([0025]), the device substrate including a first main surface and a second main surface that face each other; at least one excitation electrode (BES) on the first main surface; signal terminal and metal members (KO, KO’; Figs. 8K-10) on the second main surface and at least one metal members overlaps a portion of the at least one excitation electrode across the device substrate (Fig. 8K).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the ladder filter of Satoh including a plurality of second electrode lands connected to ground potential, and a corresponding plurality of metal members to the plurality of second electrode lands that are connected ground potential.  The modification would have been obvious because the filter in Kikuchi is generic, thus any well-known filter, such as: Satoh provides an art-recognized specific example of a filter to replace the generic filter of Kikuchi.  As a result of the combination, there are a plurality of second electrode lands that connected with ground potential; and since Kikuchi has the metal member corresponds to the second electrode land, therefore a corresponding plurality of metal members would exist due to plurality of second electrode lands.
	Further, it would have been obvious to have at least one of the plurality of metal members overlaps at least a portion of the at least one excitation electrode across the device substrate.  The modification would have been obvious because the plurality of the metal members being connected to ground potential would effectively be having a ground layer across the device substrate that overlaps the electrode, which is a well-known configuration (e.g. Satoh: Fig. 2) to provide desire isolation characteristic and increased contact area for solder bumps; and that metal members overlaps with electrode is also a well-known design (e.g. Feiertag: Fig. 8J/K item KO) for metal members on the second main surface.
2.	Kikuchi discloses a support layer (30) provided on the first main surface of the device substrate; a cover (21) provided on the support layer; wherein the support layer, the cover, and the first main surface of the device substrate define a hollow portion (space; [0020]) in which the at least one excitation electrode is located.
3.	Kikuchi does not disclose at least one of the plurality of metal members is a ground terminal.
	Satoh discloses the second electrode lands connected to ground potential.
	As a result of the combination of claim 1, at least one of the plurality of metal members, which is connected to the second electrode lands, would be a ground terminal since ground potential is connected.
4.	Kikuchi does not disclose an area of at least one of plurality of metal members is greater than an area of the signal terminal.
	Satoh discloses second electrode lands (ground; 4a,b) has larger area than first electrode lands (signal; 4b) and ground layer (13, 14; similar to metal members) with larger area than signal area (signal; 4b) (note the amount of thru holes 12 over various area in Fig. 1, which suggested the ground layer is larger than signal area).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made an area of at least one of plurality of metal members (ground) is greater than an area of the signal terminal.  The modification would have been obvious because larger area for ground is effectively used in filter apparatus (Satoh: Figs. 1, 2) for desired isolation characteristics as well-known in the art.
5.	Kikuchi does not discloses the first and second connection electrodes penetrate through the device substrate.
	Feiertag discloses connection electrodes can be formed along the edge of device substrate (Fig. 1) or penetrate through the device substrate (Fig. 3).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first and second connection electrodes penetrate through the device substrate.  The modification would have been obvious because the penetrating connection electrode is an art recognized alternative to the edge connection electrode as taught by Feiertag (Figs. 1, 3) useable thereof.
6.	Kikuchi discloses the device substrate includes a lateral surface (side/edge) connected the first main surface and the second main surface, and the first and second connection electrodes are provided on the lateral surface (Figs. 1, 2; see annotated figure above).
7.	Kikuchi discloses the first and second connection electrodes and the metal member include a plating film (Figs. 1, 2; since the connection electrodes and metal member are on the side/edge and top surfaces, they are read as plating film).
8.	Kikuchi discloses signal terminal and/or metal member arranged spaced from each other (Figs. 1, 2) but does not disclose the signal terminal includes a plurality of signal terminals provided on the second main surface of the device substrate, at least one of the plurality of signal terminals is located on one of two sides of the at least one of the plurality of metal members connected to the second connection electrode, and at least another one of the plurality of signal terminals is located on the other side of the at least one of the plurality of metal members connected to the second connection electrode.
	Satoh discloses the signal terminal includes a plurality of signal terminals (Fig. 1; input, output; 1, 2, etc.); and signal terminals on left and right sides of ground (4a, etc.).
	Feiertag also exemplarily discloses the signal terminals and metal members (KO, KO’) are arranged spaced next to each other (Figs. 9, 10) when there are a plurality of signal terminals and metal members.
	As a consequence of the combination of claim 1, due to the use of the ladder filter of Satoh, there would also be a plurality of signal terminals; the signal terminals and metal members would necessarily be arranged spaced next to each other (Kikuchi: Figs. 1, 2; Satoh: Fig. 1; and also exemplify with Feiertag: Figs. 9, 10), and that one of the signal terminals on one side of the at least one of the plurality of metal members and another of the signal terminals on another side of the at least one of the plurality of metal members (ground) is a possible arrangement for the signal terminals and the at least one metal member as they are arranged spaced next to each other (exemplify with Satoh Fig. 1 having the signal terminals on left and right sides of the ground).
9.	Kikuchi does not disclose the plurality of signal terminals have a rectangular or substantially rectangular planar shape.
	Feiertag discloses signal terminals have a rectangular or substantially rectangular planar shape (Figs. 9, 10; items KO, KO’).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the plurality of signal terminals have a rectangular or substantially rectangular planar shape.  The modification would have been obvious because Kikuchi is silent on the shape of the signal terminals, thus any well-known shape, e.g. a rectangular or substantially rectangular planar shape of Feiertag (Figs. 9, 10), would have been useable thereof.
11.	Kikuchi does not disclose each of the plurality of signal terminals extends along one of opposed edges of the device substrate.
	Satoh discloses signal terminals (1, 2) on opposite edges of the substrate (Fig. 1).
	Feiertag also discloses signal terminals (KO, KO’) on opposite edges of the substrate (Figs. 9, 10).
	As a consequence of the combination of claim 8, the apparatus would have the plurality of signal terminals that would have to be arranged on the device substrate, and that both Satoh and Feiertag show that signal terminals can be arranged on opposite edges of the device substrate, thus the arrangement would be useable thereof.
12.	Kikuchi discloses the device substrate is a piezoelectric substrate including the piezoelectric layer (Fig. 1 or 2, item 11).
13.	Kikuchi discloses the device substrate includes a supporting substrate (Fig. 1 item 42) and the piezoelectric layer (11) is provided on the supporting substrate.
14.	Kikuchi does not disclose at least one of the plurality of metal members is located on one of two sides of the at least one of the plurality of metal members connected to the second connection electrode, and at least another one of the plurality of metal members is located on the other side of the at least one of the plurality of metal members connected to the second connection electrode.
	Satoh discloses one metal member (e.g. portion of 4b connected with 11e) located on one side (left) of the at least one plurality of metal member (e.g. 4a) and another one metal member (e.g. portion of 4b connected with 11f) on the other side of the at least one plurality of metal member (e.g. 4a).
	Feiertag also exemplarily discloses the metal members (KO, KO’) are arranged spaced next to each other (Figs. 9, 10; e.g. left and right sides of one metal member) when there are a plurality of metal members.
	As a consequence of the combination of claim 1, due to the use of the ladder filter of Satoh, there would be a plurality of metal members and the metal members
would necessarily be arranged spaced next to each other (Satoh: Fig. 1; and also exemplify with Feiertag: Figs. 9, 10), and that one of the plurality of metal members on one side of the at least one of the plurality of metal members and another one of the plurality of metal members on another side of the at least one of the plurality of metal members is a possible arrangement for when plurality of metal members are presented (exemplify with Satoh: Fig. 1 and Feiertag: Figs. 9, 10).
15.	Kikuchi does not disclose the plurality of metal members have a rectangular or substantially rectangular planar shape.
	Feiertag discloses metal members have a rectangular or substantially rectangular planar shape (Figs. 9, 10; items KO, KO’).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the plurality of metal members have a rectangular or substantially rectangular planar shape.  The modification would have been obvious because Kikuchi is silent on the shape of the metal members, thus any well-known shape, e.g. a rectangular or substantially rectangular planar shape of Feiertag (Figs. 9, 10), would have been useable thereof.
17.	Kikuchi does not disclose each of the plurality of metal members extends along one of opposed edges of the device substrate.
	Feiertag discloses signal terminals (KO, KO’) on opposite edges of the substrate (Figs. 9, 10).
	As a consequence of the combination of claim 14, the apparatus would have the plurality of metal members that would have to be arranged on the device substrate, and that Feiertag shows that metal members can be arranged on opposite edges of the device substrate, thus the arrangement would be useable thereof.

Claims 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Kikuchi WO2014/034326 in view of Feiertag US 2011/0006381 and Satoh US 6,310,422 as applied to claim 8 or 14 above, and further in view of Urabe US 6,566,981.
10.	The resultant combination discloses the elastic wave filter apparatus of claim 8, but does not disclose the plurality of signal terminals have a semicircular or substantially semicircular planar shape.
	Urabe discloses in elastic wave filter apparatus (Fig. 10), semicircular planar shaped terminals (41-44).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made signal terminals to be semicircular planar shape.  The modification would have been obvious because the resultant combination (i.e. the base reference Kikuchi) is silent on the shape of the signal terminals, thus any well-known shape, e.g. a semicircular planar shape terminals of Urabe (Fig. 10), would have been useable thereof.
16.	The resultant combination discloses the elastic wave filter apparatus of claim 8, but does not disclose the plurality of metal members have a semicircular or substantially semicircular planar shape.
	Urabe discloses in elastic wave filter apparatus (Fig. 10), semicircular planar shaped metal members (45-48).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made metal members to be semicircular planar shape.  The modification would have been obvious because the resultant combination (i.e. the base reference Kikuchi) is silent on the shape of the metal members, thus any well-known shape, e.g. a semicircular planar shape metal members of Urabe (Fig. 10), would have been useable thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843